Citation Nr: 0409628	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  02-20 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Whether the veteran timely appealed a November 2001 regional 
office decision denying an effective date earlier than January 21, 
1977, for the grant of service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. F., Counsel



INTRODUCTION

The veteran served on active duty from August 1948 to July 1950.  

This case comes to the Board of Veterans' Appeals (Board) from a 
November 2001 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.  

The Board advanced this case on the docket.  See 38 U.S.C. 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2003).  


FINDINGS OF FACT

1.  The veteran was notified in a letter dated November 20, 2001, 
of the RO's rating decision of that same date denying an effective 
date earlier than January 21, 1977, for service connection for 
paranoid schizophrenia.  

2.  The veteran filed a timely Notice of Disagreement (NOD) in May 
2002 to initiate an appeal of that decision.

3.  In response to the NOD, the RO issued a Statement of the Case 
(SOC) concerning this claim on November 19, 2002.  

4.  But after that, no written communication addressing this issue 
was received from the veteran or his representative until March 
10, 2003.  


CONCLUSION OF LAW

The veteran did not file a timely Substantive Appeal concerning 
the denial of an effective date earlier than January 21, 1977, for 
service connection for paranoid schizophrenia.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302(b) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  The VCAA since has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and the implementing regulations are found at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).

The VCAA and implementing regulations eliminated the requirement 
of submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim-but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary of VA that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically inform 
the claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); see also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

In Huston v. Principi, 17 Vet. App. 195 (2003), the U.S. Court of 
Appeals for Veterans Claims (Court) held that the VCAA is 
applicable to claims for earlier effective dates and, therefore, 
requires that VA advise the veteran that evidence of an earlier 
filed claim is necessary to substantiate his claim.

It also is important to bear in mind, however, that even the VCAA 
has limitations.  VA must balance the duties to notify and assist 
against the futility of requiring VA to develop a claim if there 
is no reasonable possibility that the assistance would help in 
substantiating the claim.  Thus, when the law as mandated by 
statute, and not the evidence, is dispositive of a claim, the VCAA 
is inapplicable.  Mason v. Principi, 16 Vet. App. 129, 132 (2002), 
citing Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) and 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board recently sent the veteran a letter on March 16, 2004, 
apprising him that a preliminary determination would be made 
concerning whether he filed a timely Substantive Appeal.  And if 
he did not, the Board would not have jurisdiction to adjudicate 
his pending claim for an earlier effective date.  The Board 
explained what a Substantive Appeal is, where it must be filed, 
the time limit for filing one, and the process for obtaining an 
extension.  The Board also discussed the date of notification of 
the decision in question, the date of receipt of the NOD, the date 
of issuance of the SOC, and the terminal date by which a 
Substantive Appeal had to be received.  The Board further 
reiterated that the RO already had informed the veteran (on June 
24, 2003) that his appeal was untimely, but that he could appeal 
the timeliness issue to the Board, which he did.  The Board also 
gave him the opportunity to be heard on the timeliness issue, 
including by submitting additional evidence and/or argument or 
having a hearing, and the Board provided him the pertinent laws 
and regulations governing these types of cases.  Lastly, the Board 
provided its department address and helpful websites in case he 
had any questions.

The veteran did not respond to the Board's March 16, 2004, letter.  
His only request to the Board was to send a copy of an August 1977 
VA psychiatric examination to the RO, which the Board did.  The 
Board also sent him a personal copy of that evaluation.  The 
veteran's brother also requested a copy of that evaluation.  There 
was nothing specifically suggesting an earlier filed claim of the 
type contemplated in Huston, however, to support the petition for 
an earlier effective date.  Neither was there any additional 
evidence submitted suggesting the veteran timely appealed the RO's 
November 2001 decision denying an earlier effective date.  
Consequently, the preliminary procedural due process requirements 
of the VCAA, and Huston, have been satisfied and the Board can 
adjudicate the timeliness issue.



Legal Analysis

An appeal to the Board consists of a timely filed NOD in writing 
and, after an SOC has been furnished, a timely filed Substantive 
Appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. § 
20.200.  A Substantive Appeal must be filed within 60 days from 
the date the RO mails the SOC to the veteran, or within the 
remainder of the 1-year period from the date of mailing of the 
notification of the determination being appealed, whichever is 
later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  

Additionally, if a veteran has not yet perfected an appeal and an 
SSOC is issued in response to evidence received within the one-
year period following the mailing date of notification of the 
determination being appealed, 38 U.S.C.A. § 7105(d)(3) (West 2002) 
and 38 C.F.R. § 20.302(c) (2003) require that VA give him at least 
60 days from the mailing date of the SSOC to respond and perfect 
an appeal, even if the 60-day period would extend beyond the 
expiration of the one-year period.  See VAOPGCPREC 9-97 (February 
11, 1997).

Historically, a February 1954 RO rating decision denied service 
connection for a schizophrenic reaction, but after a favorable VA 
medical opinion in August 1977, a September 1977 rating action 
granted service connection for paranoid schizophrenia and assigned 
a 100 percent disability evaluation effective from January 21, 
1977.  The veteran appealed the effective date for service 
connection by filing an NOD in March 1978, and after an SOC was 
issued in May 1978, he perfected the appeal to the Board by filing 
a VA Form 9 in June 1978.  But, after testifying before the Board 
in Washington, D.C., in January 1979, he withdrew his appeal by 
letter dated in July 1979 and received in August 1979.  Again, by 
letter dated and received in August 1979 he indicated his wished 
to withdraw the appeal.  And by letter in August 1979 the Board 
acknowledged his request to withdraw his appeal and notified the 
RO that the case had been removed from the appellate docket.

The veteran more recently was notified in a letter dated November 
20, 2001, of an RO rating decision that same day again denying his 
claim for an effective date earlier than January 21, 1977, for 
service connection for paranoid schizophrenia.

Several letters were received from the veteran on December 19, 
2001, in which he stated that he did not intend to appeal the 
November 2001 rating decision.  But, he still initiated an appeal 
by filing an NOD that was received on May 6, 2002, and by letter 
dated June 6, 2002, the RO acknowledged receipt of his NOD.  Then, 
the RO issued an SOC on November 19, 2002 (only one day short of 
being one year after notification of the November 20, 2001, rating 
action being appealed).

Accordingly, the veteran had until January 18, 2003, the 60th day 
after the issuance of the SOC, to perfect the appeal to the Board 
by filing a Substantive Appeal.  And since January 18, 2003, was a 
Saturday, he actually had until the following Monday, January 20, 
2003, to perfect the appeal.  38 C.F.R. §§ 20.305, 20.306.

38 C.F.R. § 20.305(b) (2003) provides that "[i]n computing the 
time limit for filing a written document, the first day of the 
specified period will be excluded and the last day included.  
Where the time limit would expire on a Saturday, Sunday, or legal 
holiday, the next succeeding workday will be included in the 
computation."

38 C.F.R. § 20.305(a) (2003) provides that "[w]hen these Rules 
require that any written document be filed within a specified 
period of time, a response postmarked prior to expiration of the 
applicable time limit will be accepted as having been timely 
filed.  In the event that the postmark is not of record, the 
postmark date will be presumed to be five days prior to the date 
of receipt of the document by [VA].  In calculating this 5-day 
period, Saturdays, Sundays and legal holidays will be excluded."  

A March 28, 2003, rating decision confirmed and continued the 100 
percent rating assigned for the veteran's paranoid schizophrenia.  
He was notified of that decision in a May 15, 2003, RO letter, 
stating in reply refer to "310/POST/JJP."  


On file is a letter from the veteran dated March 17, 2003.  The 
attached envelope is postmarked March 17, 2003, although the 
letter is date stamped as received on March 10, 2003.  In this 
letter he stated that he had a filed an appeal with the Board with 
respect to the effective date issue, but he did not know what the 
situation was with respect to his appeal.

There is another letter on file from the veteran, and the 
accompanying envelope is postmarked as May 20, 2003, which is date 
stamped as received on May 22, 2003, in which he replied to 
"310/POST/JJP."  He requested that the letter document his "desire 
to appeal" the March 2003 rating decision.  However, since the 
March 2003 decision did no more than confirm and continue the 
maximum possible schedular evaluation (of 100 percent) for his 
service-connected paranoid schizophrenia, there was no additional 
VA benefit to be had and, thus, no appeal was possible.

In a May 2003 letter to the veteran from the Board's Director of 
Management and Administration, the veteran was told that the Board 
was informed by the Philadelphia RO that his appeal had been 
closed.  

In a letter dated and received later in May 2003, the veteran 
stated that "I do not choose to appeal the (V.A.) decision dated 
March 28, 2003."  

In a June 24, 2003, RO letter the veteran was informed that he had 
had one-year from the date of the November 20, 2001, RO letter 
notifying him of the denial of an earlier effective date for 
service-connection for paranoid schizophrenia, or 60 days from the 
date of the SOC, to perfect his appeal.  He was informed that the 
SOC was mailed on November 19, 2002, and his correspondence "in 
lieu of VA Form 9" was received on March 10, 2003, more than one-
year after the notification letter and more than 60 days after the 
mailing of the SOC.  Thus, the appeal was not perfected in a 
timely manner and no appeal was pending.

Additional documents and correspondence were received from the 
veteran in July and August 2003.  These included a photocopy of a 
VA Form 9 bearing a date of December 2, 2002.

After the additional correspondence was received from the veteran, 
he was again informed by RO letter of September 12, 2003, that his 
appeal was not timely filed and that the appeal period had 
expired.  However, he could reopen his claim.  

On file is a letter dated January 3, 2003, from the veteran's 
service representative to the Philadelphia RO stating that the 
letter was "[i]n response to the [SOC] dated November 19, 2002" 
and that the veteran had submitted to the representative's office 
an "attached VA Form 9" with respect to the appeal for an earlier 
effective date for service connection for paranoid schizophrenia.  
However, there is no attachment to that letter.  This document 
bears no date stamp as to when it was received, but it was first 
associated with the veteran's claims file after August 2003.  

On receipt of a Substantive Appeal, the Board must review all 
issues that are reasonably raised therein.  This liberal reading 
includes issues raised in all documents or oral testimony 
submitted prior to the Board's decision.  See EF v. Derwinski, 1 
Vet. App. 324, 326 (1991).  However, this "liberal reading" 
requirement does not require the Board to conduct an exercise in 
prognostician, but only requires that it consider all issues 
reasonably raised by the Substantive Appeal.  There must be some 
indication the veteran wishes to raise a particular issue before 
the Board.  The indication need not be expressed or highly 
detailed but must only reasonably raise the issue.  Talbert v. 
Brown, 7 Vet. App. 352, 356 (1995).  

Here, no correspondence was timely received from the veteran that 
reasonably could be construed as something in lieu of a VA Form 9 
concerning his claim for an earlier effective date, nor was a VA 
Form 9 received in time to perfect the appeal concerning this 
claim.  There is correspondence from his service representative 
bearing a date that would be within the appropriate time within 
which to perfect the appeal.  But this document was not actually 
filed (i.e., received at the RO) within the allowable time within 
which to perfect the appeal.

Having previously perfected an appeal to the Board, in 1978, the 
veteran presumably was aware that more than filing an NOD was 
needed to "perfect" his appeal-especially since the requirements 
for completing an appeal to the Board did not change in the 
interim.  Indeed, in March 2003 he conceded that he did not know 
of the status of the appeal that he had initiated as to the 
effective date for service connection for paranoid schizophrenia.  
Since both the photocopy of his VA Form 9, dated in December 2002, 
and his representative's letter, dated January 3, 2003, were not 
filed in the allowable time within which to perfect an appeal from 
the November 2001 rating decision, the appeal is untimely.  

VA regulations require that a Substantive Appeal consist of either 
a VA Form 9 or correspondence containing the necessary 
information.  38 C.F.R. § 20.202 (2003).  If, as here, the veteran 
failed to file a Substantive Appeal in a timely manner, and failed 
to timely request an extension to do so, he is statutorily barred 
from appealing the RO's decision in question.  Roy v. Brown, 5 
Vet. App. 554 (1993); see also YT v. Brown, 9 Vet. App. 195 
(1996).  

Also bear in mind that, after learning the veteran may not have 
timely appealed the RO's decision in question, the Board recently 
sent him a procedural due process letter on March 16, 2004, giving 
him an opportunity to submit evidence indicating that he had, in 
fact, timely appealed the RO's decision.  The Board explained what 
was necessary to show this and even gave him an opportunity to 
have a hearing on this preliminary issue.  But he did not respond 
to the Board's letter.  Thus, although the RO denied his claim on 
the merits, whereas the Board cannot even reach that stage because 
he did not timely appeal, he is not prejudiced by the Board 
dismissing his appeal on these grounds.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).


ORDER

The appeal for an effective date earlier than January 21, 1977, 
for service connection for paranoid schizophrenia, is dismissed as 
untimely.


	                        
____________________________________________
	K.W.A.
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



